DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/19, 8/6/19 is being considered by the examiner.

				Claim Status
Claims 1-19 are pending and are examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 3, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817), in view of Anderson (WO 2011/071772).

Regarding Claim 1, Cannon teaches a removable cartridge comprising ([0045] FIGS. 2, 5, 6, 7, illustrates an embodiment of the invention in which an individual flowpath assembly cartridge):
 a cartridge housing having a sample port that opens to an exterior of the cartridge housing and is configured to receive a biological sample (Fig. 1 [0044] The illustrated embodiment also includes optional access ports 4 to accommodate injection or sampling of fluid. One or more connections 5 may also be included for connecting power sources and computer control and data transfer cables),  
a mechanical interface that are exposed to the exterior ([0013]  at least one valve adapted to prevent or divert media flow,  [0045] Fig. 3, valves for diverting media flow 11; [0053] flow may also be diverted from biochamber 10, through valve 34, and through first check valve 37 integrated with a sampling apparatus for sampling the contents of the biochamber. Alternatively, flow may be diverted from biochamber 10 through side sampling port 36 and through a second check valve 38 integrated with a sampling apparatus. Mechanical interface which would be valves would be exposed to the exterior either when the cover is removed or via the side sampling port when flow is 
the cartridge housing configured to be removably coupled to a base instrument ([0045] With reference now to FIG. 3, a cartridge outer shell or housing 7); 
a fluidic network comprising a plurality of channels, a reaction chamber, and a storage module, the storage module including a plurality of reservoirs for storing reagents, the fluidic network configured to direct reagents from the reservoirs to the 10reaction chamber ([0050] As shown in the embodiment of FIG. 5, the media perfusion loop or flowpath includes a media reservoir 22, tubing 23, an oxygenator 24, a biochamber or bioreactor 10, an interface to accommodate an air supply 26 for sample removal, a filter 27 for sterilizing air from the air supply, a sampling interface 28, and a waste reservoir 29 (injection and sample reservoirs not shown in this FIG. See flowpath with channels in Fig. 5 and 6, tube is 23.), 
wherein the mechanical interface is movable relative to the fluidic network to control flow of fluid through the fluidic network ([0013] at least one valve adapted to prevent or divert media flow, a valve would actuate to move fluid through; [0050] , over a valve manifold. The valve manifold is potentially a series of cam-like devices that rotate into a variety of positions. [0053] The first, second, third, or fourth valves may be pinch valves); and 
an imaging device disposed within the cartridge housing and positioned to detect designated reactions within the reaction chamber ([0069] In alternative embodiments, one or more noninvasive sensors are spectroscopy sensor arrays containing a group of 
the mechanical interface configured to be moved by a base instrument when the removable cartridge is coupled to the base instrument ([0014] Another embodiment of the invention provides an incubator rack for supporting a plurality of flowpath assembly cartridges. The rack includes, in one embodiment, a plurality of grooves each adapted to support a flowpath cartridge, a plurality of data interface connections for transmitting data between the rack and the cartridges, and a control interface for communication with an external computer or other data storage/user interface device. The rack provides structural alignment and access to each of the resident cartridges and biochambers contained therein. The access area and alignment structure allow for a variety of interfaces through the access port including, for example, video microscopy, mechanical stimulation, and growth and turbidity interrogations. The mechanical stimulation and interrogations done via the base instrument (rack) would allow for the mechanical interface (valves) to be capable of moving or actuating).

Anderson teaches in the related art of a cartridge. In Fig. 1a, electrical subsystem for electrically contacting the cartridge’s electrical contacts 130 and supplying electrical energy to the electrodes 135,136,137; and a control subsystem for controlling and coordinating operation of the system and subsystems and for acquiring, processing and storing the optical detection signal. There are two fluid input lines depicted 160,161 for introducing sample, reagents and/or wash solutions into the detection chambers and two banks of electrical contacts 165,166 with corresponding electrical leads 170,171 to the electrodes 157,158. Page 24, lines 18-31. The electrode array of Fig. 3a utilizes a configuration wherein the electrical contacts and leads are located to one side of the electrodes allowing for simplified mating with the control unit. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an array of electrical contact, as taught by Anderson, to the cartridge housing in the device of Cannon, such that the the imaging device is electrically coupled to the array of electrical contacts for communicating with the base 15instrument, in order to allow for an electrical subsystem and supplying electrical energy, and a control system for coordination the substystems for acquiring, processing, storing the detection signal, as taught by Anderson, on page 24, lines 28-31.	
  
Claim 2, Cannon teaches the removable cartridge of claim 1, wherein the mechanical interface includes a channel valve that is configured to control the flow of the fluid through one of the channels of the fluidic network ([0045] Fig. 3, valves for diverting media flow 11; [0053] flow may also be diverted from biochamber 10, through valve 34, and through first check valve 37 integrated with a sampling apparatus for sampling the contents of the biochamber. Alternatively, flow may be diverted from biochamber 10 through side sampling port 36 and through a second check valve 38 integrated with a sampling apparatus.). 

Regarding Claim 3, Cannon teaches 20the removable cartridge of claim 1, wherein the cartridge housing includes an access opening that permits access to the mechanical interface ([0045] a series of access ports 4).  

Regarding Claim 5, Cannon teaches the removable cartridge of claim 1, wherein the cartridge housing 25includes an access opening that is exposed to the exterior and the channels include a sample channel that is in flow communication with the sample port, the access opening -99-IP- 1205A-US extending along the sample channel and configured to receive a thermal block for controlling a temperature of the sample channel ([0044] Fig. 1, The illustrated embodiment also includes optional access ports 4 to accommodate injection or sampling of fluid. One or more connections 5 may also be included for connecting power sources and computer control and data transfer cables. The access opening would be capable of receiving a thermal block for controlling a temperature of the sample channel).

Regarding Claim 6, Cannon teaches the removable cartridge of claim 1, wherein the cartridge housing includes a fluidic-coupling port that is exposed to the exterior and is in flow 5communication with the fluidic network, the fluidic-coupling port configured to engage an instrument port to receive fluid therethrough ([0044] Fig. 1, The illustrated embodiment also includes optional access ports 4 to accommodate injection or sampling of fluid. One or more connections 5 may also be included for connecting power sources and computer control and data transfer cables. The access opening would be capable of receiving a thermal block for controlling a temperature of the sample channel).  

Regarding Claim 7, modified Cannon teaches the removable cartridge of claim 1, wherein the cartridge housing includes first and second housing sides that face in opposite directions (Cannon teaches in Fig. 1, In paragraph [0043] and FIG. 1, the present invention provides one or a plurality of media flowpath assembly cartridges, 1, which each can be placed into docking station or rack, 2. Note first and second housing sides face in opposite directions.), the second housing side including the 10mechanical interface ([0045] Fig. 3, valves for diverting media flow 11; [0053] flow may also be diverted from biochamber 10, through valve 34, and through first check valve 37 integrated with a sampling apparatus for sampling the contents of the biochamber. Alternatively, flow may be diverted from biochamber 10 through side sampling port 36 and through a second check valve 38 integrated with a sampling apparatus. Mechanical 
Modified Cannon is silent to the first housing side including the array of electrical contacts.
Anderson teaches in the related art of a cartridge. In Fig. 1a, electrical subsystem for electrically contacting the cartridge’s electrical contacts 130 and supplying electrical energy to the electrodes 135,136,137; and a control subsystem for controlling and coordinating operation of the system and subsystems and for acquiring, processing and storing the optical detection signal. There are two fluid input lines depicted 160,161 for introducing sample, reagents and/or wash solutions into the detection chambers and two banks of electrical contacts 165,166 with corresponding electrical leads 170,171 to the electrodes 157,158. Page 24, lines 18-31. The electrode array of Fig. 3a utilizes a configuration wherein the electrical contacts and leads are located to one side of the electrodes allowing for simplified mating with the control unit. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an array of electrical contact, as taught by Anderson, to the first housing side in the device of Cannon, in order to allow for an electrical subsystem and supplying electrical energy, and a control system for coordination the subsystems for acquiring, processing, storing the detection signal, as taught by Anderson, on page 24, lines 28-31.

Regarding Claim 8, modified Cannon teaches the removable cartridge of claim 1 and a mechanism to configured to remove the housing from the base instrument [0044] 
Modified Cannon is silent to further comprising a locking mechanism attached to the cartridge housing, the locking mechanism configured to removably secure the cartridge housing to the base instrument.  
Anderson teaches in the related art of a cartridge. The cartridge reader of the present invention may include a cartridge tray with a locking mechanism. In one embodiment, the assay cartridge comprises a skirt and the cartridge tray comprises a slot sized to receive the skirt. The slot may be positioned on an exterior surface of the assay cartridge. In addition, the locking mechanism comprises a spring loaded rotating latch, a first pin configured to engage with the assay cartridge, a second pin configured to engage with a notch on the assay cartridge, wherein movement of the assay cartridge onto the cartridge tray contacts the first pin causing the latch to rotate and the second pin to engage with the notch. The spring loaded rotating latch may include a spring to resist the rotation of the latch, and optionally, the resistance of spring is reduced as the second pin engages with the notch. Page 13, Lines 11-20. The cartridge reader may further include a locking mechanism comprising a spring loaded rotating latch, a first pin configured to engage with the assay cartridge, and a second pin configured to engage with a notch on the assay cartridge, wherein the inserting step (i) comprises moving the assay cartridge into the cartridge tray to contact the first pin, causing the latch to rotate and the second pin to engage with the notch. Page 16, lines 3-9.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817), in view of Anderson (WO 2011/071772), and further in view of Cox (US Pub 2007/0062583).

Regarding Claim 4, modified Cannon teaches the removable cartridge of claim 1, wherein the mechanical interface includes a rotatable valve.
Cox teaches in paragraph [0035] a rotary valve comprising a stator and a rotor. In some embodiments, the first pair of conduits can comprise a first conduit and a second conduit that each pass through the stator. In some embodiments, the second pair of conduits can comprise a third conduit and a fourth conduit that each pass through the stator. In some embodiments, the rotor can comprise a through-hole that, in a first position, fluidly communicates the first conduit with the second conduit, and in a second position fluidly communicates the third conduit with the fourth conduit. In paragraph [0129] and in Fig. 1, fluid processing system 10 can comprise rotary valves 71,73, 75, 77, and 79. Each rotary valve can function to direct the flow of metered amounts of different reagents from different respective reagent reservoirs  82 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively. Pumps 42, 43, 44, and 45 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a rotatable valve, a fluidic network comprising a microfluidic body, as taught by Cox, to the mechanical interface in the device, as taught by modified Cannon, in order to allow for a particular flow pattern among many flow channels.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817), in view of Anderson (WO 2011/071772), and further in view of Bell (US Pub 2011/0065101).
	Regarding Claim 9, modified Cannon teaches the removable cartridge of claim 1.
Modified Cannon is silent to wherein the storage module includes 15reagents for conducting a sequencing-by-synthesis (SBS) protocol.
Bell teaches in paragraph [0126] in another example, the controller module 480 starts a sequencing procedure corresponding to DNA sequencing analysis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the module, as taught by modified Cannon, to control operation of the valve actuator to conduct a sequencing-by-synthesis (SBS) protocol, as taught by Bell, in order to allow for DNA sequencing results and analysis.

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817), in view of Cox (US Pub 2007/0062583).

Regarding Claim 10, Cannon teaches a removable cartridge comprising: a cartridge housing having a sample port that opens to an exterior of the cartridge housing and is configured to receive a biological sample; the microfluidic body at least partially defining a fluidic network 25that includes:  -100-IP- 1205A-US a sample channel in flow communication with the sample port, the sample channel having a network port that opens to the body side of the microfluidic body; a reservoir configured to hold a reagent, the reservoir being in flow 5communication with a reservoir port that opens to the fluidic side of the microfluidic body; and a feed channel in flow communication with a reaction chamber of the fluidic network, the feed channel having a feed port that opens to the body side of the microfluidic body (see teachings of Cannon claim 1; Fig. 1 [0044] The illustrated embodiment also includes optional access ports 4 to accommodate injection or sampling of fluid. One or more connections 5 may also be included for connecting power sources and computer control and data transfer cables;  [0050] As shown in the embodiment of FIG. 5, the media perfusion loop or flowpath includes a media reservoir 22, tubing 23, an oxygenator 24, a biochamber or bioreactor 10, an interface to accommodate an air supply 26 for sample removal, a filter 27 for sterilizing air from the air supply, a sampling interface 28, and a waste reservoir 29 (injection and 
Modified Cannon is silent to a rotatable valve disposed within the cartridge housing, the rotatable valve having 20a fluidic side and a plurality of valve ports that open at the fluidic side, a microfluidic body having a body side that is slidably coupled to the fluidic side of the rotatable valve, the rotatable valve having at least one flow channel extending between the valve ports, wherein the rotatable valve is rotatable between different rotational positions; wherein the rotatable valve is configured to rotate between first and second rotational positions, the network port being fluidically coupled to the feed port through the rotatable valve when the rotatable valve is in the first rotational position, the reservoir port being fluidically coupled to the feed port through the rotatable valve when the rotatable valve is in the second rotational position.  
Cox teaches in paragraph [0035] a rotary valve comprising a stator and a rotor. In some embodiments, the first pair of conduits can comprise a first conduit and a second conduit that each pass through the stator. In some embodiments, the second pair of conduits can comprise a third conduit and a fourth conduit that each pass through the stator. In some embodiments, the rotor can comprise a through-hole that, in a first position, fluidly communicates the first conduit with the second conduit, and in a second position fluidly communicates the third conduit with the fourth conduit. In paragraph [0129] and in Fig. 1, fluid processing system 10 can comprise rotary valves 71,73, 75, 77, and 79. Each rotary valve can function to direct the flow of metered amounts of different reagents from different respective reagent reservoirs connected thereto, as described below, to main conduit system 50. Syringe pumps 58,  82 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively. Pumps 42, 43, 44, and 45 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a rotatable valve, a fluidic network comprising a microfluidic body, as taught by Cox, to the mechanical interface in the device, as taught by modified Cannon, in order to allow for a particular flow pattern among many flow channels.

Regarding Claim 11, modified Cannon teaches t15he removable cartridge of claim 10, wherein the cartridge housing has an exterior side that is configured to engage a base instrument, the rotatable valve including a mechanical interface that is accessible at the exterior side and configured to engage the base instrument (Cannon teaches in Fig. 2, [0045] an interface 15 for interfacing with a connection located on the rack or with a separate power source. The flow cell or drip chamber may be combined with a noninvasive sensor, for example a pH sensor, to form a single component. In an alternate embodiment, interface 15 may provide a connection for a computer cable for control and data transfer. In another alternate embodiment, interface 15 may provide fluid connection downstream to an in-line analyzer. The in-line analyzer may provide data on, for example, cell metabolic activity. [0046] The rack may also provide orthogonal support via a vertical wall 19 preferably in the rear of the rack. The rack may also have at least one connector 20 and 21, preferably in the rear and affixed to the 

Regarding Claim 13, modified Cannon teaches the removable cartridge of claim 10.
Cannon is silent wherein the rotatable valve in the first rotational position is configured to receive a sample liquid when a force on the fluid moves the sample liquid toward the feed port, wherein the rotatable valve in the second rotational position is configured to allow the sample liquid to be displaced into the 25reservoir when a displacement force pushes the sample liquid away from the feed port into the reservoir.  
Cox teaches in paragraph [0035] a rotary valve comprising a stator and a rotor.
In some embodiments, the first pair of conduits can comprise a first conduit and a second conduit that each pass through the stator. In some embodiments, the second pair of conduits can comprise a third conduit and a fourth conduit that each pass through the stator. In some embodiments, the rotor can comprise a through-hole that, in a first position, fluidly communicates the first conduit with the second conduit, and in a second position fluidly communicates the third conduit with the fourth conduit. In paragraph [0129] and in Fig. 1, fluid processing system 10 can comprise rotary valves 71,73, 75, 77, and 79. Each rotary valve can function to direct the flow of metered amounts of different reagents from different respective reagent reservoirs connected thereto, as described below, to main conduit system 50. Syringe pumps 58, 66, 78, and 82 can be in fluid communication with rotary valves 73, 75, 77, and 79, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a rotatable valve, a fluidic network comprising a microfluidic body, as taught by Cox, in the device, as taught by modified Cannon, in order to allow for a particular flow pattern among many flow channels.

Regarding Claim 14, modified Cannon teaches the removable cartridge of claim 10, wherein the rotatable valve rotates about an axis, the feed port being aligned with the axis (the rotary valve is capable of rotating about an axis, the feed port being aligned with the axis.).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817), in view of Cox (US Pub 2007/0062583), and further in view of Bell (US Pub 2011/0065101).
Regarding Claim 12, modified Cannon teaches the removable cartridge of claim 10.
Modified Cannon is silent to wherein the storage module includes 20reagents for conducting a sequencing-by-synthesis (SBS) protocol.
Bell teaches in paragraph [0126] in another example, the controller module 480 starts a sequencing procedure corresponding to DNA sequencing analysis.
.

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817).

Regarding Claim 15, Cannon teaches a removable cartridge comprising: a cartridge housing having a sample port that opens to an exterior of the cartridge 5housing and is configured to receive a biological sample (Figs. 6, 7, and 8), the cartridge housing including a mating side configured to face and removably couple to a base instrument (a fluidic network disposed within the housing, the fluidic network including a sample channel that is in flow communication with the sample port (Figs. 6, 7, and 8. See also teachings of Cannon in Claim 1 on housing and base instrument); 
Cannon is silent a channel valve including a flex member configured to move between first and 10second positions, the flex member blocking flow through the sample channel when in the first position and permitting flow through the sample channel when in the second position, wherein the mating side of the cartridge housing includes an access opening that exposes the channel valve to the exterior of the cartridge housing, the access opening configured to receive a valve actuator of the base instrument for moving the flex member 15between the first and second positions.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted oxygenator in the cartridge housing as taught by Cannon, with the oxygenator which is a diffusion membrane positioned, for example, over a valve manifold, as taught by Cannon, in order to deform the membrane in various positions such that the position of the overlay provides for fluid diffusion into predetermined directions, as taught by Cannon, in [0052].

Claim 16, modified Cannon teaches the removable cartridge of claim 15, wherein the flex member comprises a flexible layer that covers an interior cavity of the fluidic network, the flexible layer configured to be pushed into the cavity to block flow therethrough (Cannon teaches in paragraph [0050], the oxygenator is a diffusion membrane positioned, for example, over a valve manifold. The valve manifold is potentially a series of cam-like devices that rotate into a variety of positions. As they rotate, they deform the membrane in various positions such that the position of the overlay provides for fluid diffusion into predetermined directions through the etched plastic below. This membrane also allows for the diffusion of gas and may take the place of a separate oxygenator.).  

Regarding Claim 19, modified Cannon teaches the removable cartridge of claim 15, wherein the mating side is a first 5mating side and the removable cartridge includes a second mating side, the first and second mating sides facing in opposite directions, the second mating side configured to engage the instrument mechanically, fluidically, or thermally (Cannon teaches in Fig. 2, [0045] an interface 15 for interfacing with a connection located on the rack or with a separate power source. The flow cell or drip chamber may be combined with a noninvasive sensor, for example a pH sensor, to form a single component. In an alternate embodiment, interface 15 may provide a connection for a computer cable for control and data transfer. In another alternate embodiment, interface 15 may provide fluid connection downstream to an in-line analyzer. The in-line analyzer may provide data on, for example, cell metabolic activity. [0046] The rack may also provide orthogonal support via a vertical wall 19 preferably in the rear of the rack. .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pub 2002/0146817), in view of Cox (US Pub 2007/0062583).

Regarding Claim 17, modified Cannon teaches the removable cartridge of claim 15. 
Modified Cannon is silent to further comprising a rotatable valve 20disposed within the cartridge housing, the rotatable valve configured to rotate between different positions to change a flow path of the fluidic network, the rotatable valve including a mechanical interface that is operably accessible along the mating side.  
Cox teaches in paragraph [0035] a rotary valve comprising a stator and a rotor. In some embodiments, the first pair of conduits can comprise a first conduit and a second conduit that each pass through the stator. In some embodiments, the second pair of conduits can comprise a third conduit and a fourth conduit that each pass through the stator. In some embodiments, the rotor can comprise a through-hole that, in a first position, fluidly communicates the first conduit with the second conduit, and in a second position fluidly communicates the third conduit with the fourth conduit. In paragraph [0129] and in Fig. 1, fluid processing system 10 can comprise rotary valves 71,73, 75, 77, and 79. Each rotary valve can function to direct the flow of metered amounts of different reagents from different respective reagent reservoirs  82 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively. Pumps 42, 43, 44, and 45 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a rotatable valve, a fluidic network comprising a microfluidic body, as taught by Cox, in the device, as taught by modified Cannon, in order to allow for a particular flow pattern among many flow channels.

Regarding Claim 18, modified Cannon teaches the removable cartridge of claim 15, wherein the fluidic network includes a network port in flow communication with the sample channel, a feed port in flow 25communication with a reaction chamber, and a reservoir port in flow communication with a reservoir that is configured to store a reagent ([0050] As shown in the embodiment of FIG. 5, the media perfusion loop or flowpath includes a media reservoir 22, tubing 23, an oxygenator 24, a biochamber or bioreactor 10, an interface to accommodate an air supply 26 for sample removal, a filter 27 for sterilizing air from the air supply, a sampling interface 28, and a waste reservoir 29 (injection and sample reservoirs not shown in this FIG. See flowpath with channels in Fig. 5 and 6, tube is 23.), 
Modified Cannon is silent to the removable cartridge further comprising a rotatable valve disposed within the cartridge housing, the rotatable valve -102-IP- 1205A-US fluidically coupling the feed port and the network port when in a first rotational position and 
Cox teaches in paragraph [0035] a rotary valve comprising a stator and a rotor. In some embodiments, the first pair of conduits can comprise a first conduit and a second conduit that each pass through the stator. In some embodiments, the second pair of conduits can comprise a third conduit and a fourth conduit that each pass through the stator. In some embodiments, the rotor can comprise a through-hole that, in a first position, fluidly communicates the first conduit with the second conduit, and in a second position fluidly communicates the third conduit with the fourth conduit. In paragraph [0129] and in Fig. 1, fluid processing system 10 can comprise rotary valves 71,73, 75, 77, and 79. Each rotary valve can function to direct the flow of metered amounts of different reagents from different respective reagent reservoirs connected thereto, as described below, to main conduit system 50. Syringe pumps 58, 66, 78, and 82 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively. Pumps 42, 43, 44, and 45 can be in fluid communication with rotary valves 73, 75, 77, and 79, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a rotatable valve, fluidically coupling the feed port and the network port when in a first rotational position and fluidically coupling the feed port and the reservoir port when in a second rotational position, as taught by Cox, in the device, as taught by modified Cannon, in order to allow for a particular flow pattern among many flow channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798